TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00551-CR


Monty McKee, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 007002, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING






Appellant's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.



  
				Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   November 7, 2002
Do Not Publish